We think the affidavit is sufficient though not as full and explicit as it in caution should have been *Page 429 
made. It states a fact accomplished, to-wit; that the defendant has departed from the State and then concludes with the averment that it was with the intent to avoid the service of a summons as the affiant is informed and believes. It is not always convenient or prudent to state the source of one's information in the affidavit, yet it may be a sufficient ground of belief to authorize the Clerk to issue the warrant of attachment. If the affiant in point of fact had received no such information and had no reasonable grounds for his belief we see no reason why he could not be indicted for perjury in this particular. We think the affidavit is in substantial compliance with C. C. P. § 201. Love v. Young, 69 N.C. 65.Hughes v. Person, 63 N.C. 548. There is error. Judgment is reversed and the cause is remanded for further proceedings according to law.
PER CURIAM.                              Judgment reversed.